                                                                             Page 1 of 2


          IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                      TALLAHASSEE DIVISION

ROBERT JAMES KEATON,

              Plaintiff,

v.                                            CASE NO. 4:19cv25-RH-HTC

WARDEN COKER,
DEPUTY WARDEN KARLINE A.
MARCHANT, COLONEL TIMOTHY R.
NOLES, CAPTAIN TARLOS THOMAS,
CAPTAIN NATHAN STRAWN,
CAPTAIN DAWSEY,
LIEUTENANT JACKSON, and
SERGEANT CEDRIC ANTHONY,

              Defendants.

_____________________________/


                             ORDER OF DISMISSAL


       This case is before the court on the magistrate judge’s report and

recommendation, ECF No. 105, the objections, ECF No. 109, and the plaintiff’s

motion for a hearing, ECF No. 110. I have reviewed de novo the issues raised by

the objections.

       The report and recommendation is correct and is adopted as the court’s

opinion. It has been said that a picture is worth 1,000 words. Here the videos,

especially exhibit 6, are worth more than that. The plaintiff was extraordinarily

Case No. 4:19cv25-RH-HTC
                                                                              Page 2 of 2


disruptive, refusing to comply with reasonable commands and going on a

prolonged, profanity-laced tirade at officers. The videos show the plaintiff’s

allegations are false in substantial respects. The allegations that are not shown false

by the videos are insufficient to show a constitutional violation.

       As recommended, this order dismisses the state-law claims as a matter of

discretion under 28 U.S.C. § 1367(c)(3).

       IT IS ORDERED:

       1. The report and recommendation is accepted and adopted as the court’s

opinion.

       2. The summary-judgment motion, ECF No. 100, is granted in part. The

federal claims are resolved on the merits in the defendants’ favor.

       3. The state law claims are dismissed.

       4. The motion for a hearing, ECF No. 110, is denied.

       5. The clerk must enter judgment stating, “The plaintiff Robert James

Keaton’s claims arising under federal law are dismissed with prejudice on the

merits. The claims arising under state law are dismissed based on the discretionary

decision not to exercise supplemental jurisdiction.”

       6. The clerk must close the file.

       SO ORDERED on May 18, 2021.

                                           s/Robert L. Hinkle
                                           United States District Judge

Case No. 4:19cv25-RH-HTC
